Citation Nr: 0013159	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-00 514	)	DATE
	)
	)


THE ISSUE

Whether a June 1998 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for the 
cause of the veteran's death should be revised or reversed on 
the grounds of clear and unmistakable error.


REPRESENTATION

Kentucky Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a motion from the appellant, as the moving 
party, for revision or reversal on the grounds of clear and 
unmistakable error (CUE) of a June 1998 decision of the Board 
of Veterans' Appeals that denied a claim for entitlement to 
service connection for the cause of the veteran's death.  

The moving party is the widow of the veteran, who died in 
November 1997.


FINDINGS OF FACT

1.  In a BVA decision dated June 30, 1998, the Board denied a 
claim for entitlement to service connection for the cause of 
the veteran's death.

2.  The moving party has alleged that the claim should have 
been granted based on the evidence of record.
 
3.  The June 30 1998 BVA decision was adequately supported by 
the evidence then of record, and was not undebatably 
erroneous.


CONCLUSION OF LAW

The June 1998 decision of the Board of Veterans' Appeals, 
which denied a claim for entitlement to service connection 
for the cause of the veteran's death, is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 30, 1998, the Board issued a decision that denied a 
claim for entitlement to service connection for the cause of 
the veteran's death, and a for improved death pension 
benefits.  In July 1998, the moving party (the veteran's 
widow) filed a motion for reconsideration, essentially 
maintaining that the Board's decision to deny service 
connection for the cause of the veteran's death was 
erroneous.  In a letter dated in January 1999, the Board 
denied the motion for reconsideration.  However, the BVA also 
informed the moving party that a new law had been enacted, 
codified in 38 U.S.C.A. § 7111, which gives the Board 
authority to revise prior BVA decisions on the ground of 
clear and unmistakable error (CUE).  Moreover, it was noted 
that motions for reconsideration alleging obvious error in 
fact or law may be construed as requests for revision of the 
prior BVA decision on the grounds of CUE.  However, at that 
time, the moving party was notified that all such claims were 
deferred pending promulgation of final regulations.  

By BVA letter dated in May 1999, the moving party was 
notified that final CUE regulations had been published, and a 
copy of those regulations was enclosed.  The moving party was 
given 60 days to respond to that letter, and urged to seek 
representation.  The moving party's representative of record 
did not submit a response, but the moving party submitted a 
statement in May 1999.  The moving party maintains that the 
Board erred in the August 1991 decision by determining that 
the evidence did not support a well grounded claim for 
service connection for the cause of the veteran's death.  The 
moving party has not presented any contentions regarding the 
issue of entitlement to improved death pension benefits, and 
the Board will not address that issue in this motion.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  According to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

The parameters as to what constitutes CUE, and what does not, 
are set forth in 38 C.F.R. § 20.1403, as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. -

(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the Board finds that the moving party has not 
demonstrated that the Board's June 1998 decision contains 
CUE, for the following reasons.  Initially, the Board 
reiterates that the moving party contends that service 
connection should have been granted for the veteran's death, 
as she believes that the veteran's service-connected 
neurocirculatory asthenia contributed to his death.  Thus, it 
appears that the moving party is essentially disagreeing with 
the Board's evaluation of the facts.  Reviewing the claims 
file at the time the June 1998 decision was rendered, 
according to the law in effect at that time, reveals the 
following.  

Initially, the Board points out that the law regarding 
entitlement to service connection for the cause of death has 
remained unchanged since the time of the June 1998 BVA 
decision.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  In summary, service connection for the cause 
of death requires some medical evidence of causation between 
the cause of a veteran's death and an incident of his 
military service.  In regard to the June 1998 BVA decision, 
the Board finds that it was not undebatable error to deny 
that claim.  The evidence at that time indicates that the 
veteran died on November [redacted], 1997, due to an immediate 
cause of lung cancer.   The death certificate does not list any 
underlying causes of death.  At the time of the veteran's 
death, service connection was in effect for neurocirculatory 
asthenia, rated as 30 percent disabling, and scars from shell 
fragment wounds, rated as noncompensable. 

The veteran's service medical records are negative for any 
findings related to lung cancer or a respiratory disorder.  
Following service separation, the record is essentially 
negative for any medical evidence of a lung disorder.  
Additionally, there is no medical evidence of record 
indicating that the veteran's service-connected disability 
was in any way a contributing factor in the veteran's death.  
Moreover, there is no medical evidence of record that the 
veteran's lung cancer was in any way related to his military 
service.  The Board acknowledges the moving party's 
allegations that the veteran's death was actually caused by a 
heart attack, which was related to the veteran's service-
connected neurocirculatory asthenia.  However, aside from the 
moving party's contentions, the record contains no medical 
evidence to this effect.  In short, the Board finds it was 
not error for the Board to conclude that the claim was not 
well-grounded.  38 C.F.R. § 20.1403(c); see Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  Moreover, to the extent that the 
veteran disagrees with the Board's evaluation of the 
evidence, the Board reiterates that a mere disagreement as to 
how the facts and evidence were weighed or evaluated is not a 
basis for clear and unmistakable error.  38 C.F.R. 
§ 20.1404(b).

As stated by the United States Court of Appeals for Veterans 
Claims (Court), the following is required for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In the present case, the moving party has essentially 
disagreed with how the facts of the case were weighed and 
evaluated at the time of the June 1998 BVA decision.  
Specifically, the moving party has alleged that the June 1998 
Board decision was clearly and unmistakably erroneous because 
she believes that the veteran's service connected disability 
contributed to a heart condition, which contributed to his 
death.  However, as discussed above, this argument 
essentially presents a disagreement with the medical 
evidence, which is not a proper basis for a finding of CUE.  
See 38 C.F.R. § 20.1403(d)(3); see also Luallen, supra.  In 
other words, the Board found in its June 1998 decision that 
there was not enough evidence to establish a well-grounded 
claim for service connection for the cause of the veteran's 
death, and the Board presently finds that it was not 
erroneous to reach such a conclusion.  Furthermore, to the 
extent the moving party disagrees with how the Board 
evaluated the facts and evidence in the June 1998 BVA 
decision, that is not a valid basis for a CUE claim.  

Thus, after careful review of the evidence of record, 
including the moving party's allegations, it must be 
concluded that the moving party has not set forth specific 
allegations of error either of fact or law in the June 1998 
BVA decision.  Accordingly, in the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the June 1998, Board decision on 
the grounds of clear and unmistakable error is denied.




		
	BRUCE KANNEE
Member, Board of Veterans' Appeals


 


